Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered March 4, 1981, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Brennan, J.), of defendant’s motion to suppress a certain statement and physical evidence seized by the police. Judgment reversed, on the law, motion to suppress statement and physical evidence granted, and indictment dismissed. This case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. On May 24, 1980, at about 10:40 p.m., two New York City police officers received a radio call to investigate two suspicious men with possible stolen property in a school parking lot in Queens. Upon arriving at the lot, the officers met a school custodian who informed the officers that two men had recently been in the lot asking for plastic bags. After the men were given two plastic bags by the custodian, they placed a television set, stereo and other property into the bags and headed westbound on Union Turnpike. The police, accompanied by the custodian, traveled in that direction and a few blocks later the custodian spotted the two men. The officers got out of the car and the men — defendant and his *972companion — put down the plastic bags they had been carrying. One of the officers asked defendant what was in the bags, but before a response was given, the officer opened the top of the bags, looked inside, and saw a television set and stereo. The defendant stated that he was helping his aunt move and that she lived in Queens Village, álthough he did not know the exact address. The officers then asked defendant if he would accompany them to the aunt’s house to verify his story. Defendant first replied that he was waiting for a bus, but then agreed and got into the car along with his companion. The plastic bags were placed in the trunk of the police car. While traveling to the location given by defendant, the officers received another radio call concerning a burglary that had taken place about one-half block from the school parking lot. The police drove to that address and, thereafter, the owners of the house described a burglary which resulted in the theft of their stereo and television. After the police displayed the merchandise contained in the plastic bags, the owners identified it as the stolen property. At that point, defendant and his companion were arrested. Subsequently, one of the officers noticed a bulge in defendant’s pocket and removed some jewelry which had also been stolen from the same house. Criminal Term denied defendant’s motion to suppress his statement about helping his aunt to move, as well as the property seized by the police. The court found that prior to the search of the bags the officers had a reasonable suspicion that criminal activity was afoot and that the intrusion was minimal. The court further held that defendant’s statement was not the subject of a custodial interrogation. Defendant later pleaded guilty to attempted burglary in the third degree. We agree with Criminal Term that defendant’s suspicious conduct, carrying a television set and stereo in plastic bags at night, warranted a reasonable suspicion that he had committed or was committing a crime (see CPL 140.50, subd 1; People v Moore, 47 NY2d 911, revg 62 AD2d 155, on dissenting opn at 62 AD2d 155, 157-160; People v Hernandez, 77 AD2d 548). The officers were permitted to forcibly detain the defendant, demand explanatory information, and, if necessary for their safety, conduct a limited frisk for weapons (see Terry v Ohio, 392 US 1; People v De Bour, 40 NY2d 210■, People v Finlayson, 76 AD2d 670; People v Earley, 76 AD2d 335). Without probable cause to arrest, however, the officers were not justified in effecting an immediate search of the bags because this action went beyond any possible self-protection measure (see People v Tucker, 44 NY2d 941, revg 58 AD2d 673, on dissenting mem at 58 AD2d 673, 674; People v Earley, supra, p 342). Under these circumstances, the police did not have probable cause to arrest prior to the search. Incriminating circumstances which can elevate suspicion of stolen property to probable cause, such as a defendant’s attempt to disassociate himself from the property (see, e.g., People v Hernandez, supra), or the giving of false or implausible explanations concerning the property (see, e.g., People v Moore, supra; People v Rosemond, 26 NY2d 101; United States ex rel. Alexander v Fay, 237 F Supp 142), were not present in this case (see, also, 1 La Fave, Search and Seizure, § 3.6). Here, the officers obtained no additional information upon observing defendant prior to the search, except as to verify the custodian’s story. Contrary to our dissenting colleagues’ conclusion that the defendant had no right to challenge the police search, apparently on the ground that defendant had not identified the specific items which were found in the bag carried by him, we find that the defendant possessed the requisite standing. On this record, it is clear that stolen property was found in both bags, so that it makes little difference what precise items were in each bag. In addition, it is obvious that the People have necessarily accepted the existence of standing since they did not raise such an issue either at the suppression hearing or on the appeal. The nature of the container, an opaque plastic bag, *973does not diminish defendant’s privacy interests, since the Fourth Amendment forecloses such a distinction (see United States v Ross, 456 US 798, _, 50 USLW 4580, 4587). Under these circumstances, defendant has adequately demonstrated a reasonable expectation of privacy in the containers where the goods were seized (see United States v Salvucci, 448 US 83; People v Ponder, 54 NY2d 160). Accordingly, the property contained in the plastic bags must be suppressed as obtained in violation of the Fourth Amendment. In addition, the jewelry found in defendant’s pocket and his statement to the police must also be suppressed as the tainted fruits of the unlawful search (see Wong Sun v United States, 371 US 471; Brown v Illinois, 422 US 590). Damiani, J. P., Titone and Lazer, JJ., concur.